El Juez Asociado Señor Santana Becerra
emitió la opi-nión del Tribunal.
En 26 de agosto de 1960 el demandante interpuso de-manda contra la demandada E. M. Amy & Sons., Inc., en la que alegó que el 16 de agosto de 1955 había comprado a la demandada herrajes para particiones, comprometiéndose ésta a hacer entrega de los mismos en el término de 90 días; que en violación del contrato la demandada entregó dichos herra-jes en marzo de 1956; que los herrajes se compraron para ser usados en el Centro Comunal del Caserío San José, un proyecto de la Autoridad sobre Hogares de Puerto Rico que construía el demandante; que debido a la tardanza en la entrega del material por parte de la demandada el deman-dante no pudo hacer entrega de dicho Centro Comunal en el término estipulado para su construcción en el contrato con la Autoridad sobre Hogares y por tal motivo sufrió daños de la siguiente manera: (1) Por la tardanza en la entrega de la obra le fue impuesta una multa de $3,650; (2) Gastos de celador por dicha tardanza, $1,600; (3) Por dicha tar-danza en la entrega la Autoridad retuvo la liquidación del proyecto, viéndose el demandante imposibilitado de pagar a sus. acreedores de acuerdo con sus obligaciones, lo que motivó *558que le embargaran causándole daños por razón de incomodi-dades, angustias mentales y pérdida de crédito en el monto de $100,000.
Contra la referida demanda la demandada interpuso una moción para desestimar alegando que aquélla no exponía he-chos suficientes para justificar la concesión de un remedio y que la causa de acción ejercitada estaba prescrita de acuerdo con lo dispuesto en el Art. 1868, inciso 2do. del Código Civil de Puerto Rico, ed. 1930.
En 27 de octubre de 1960 la Sala sentenciadora dictó sen-tencia declarando sin lugar la demanda basada en la siguiente Resolución sobre la moción para desestimar:
“A la vista de la moción para desestimar solamente compa-reció la parte demandada. La acción que intenta ejercitar el demandante está prescrita, bien a la luz del Artículo 948 del Código de Comercio (10 L.P.R.A. 1910), o bajo el Artículo 1868 del Código Civil (31 L.P.R.A. 5298)
Acordamos revisar el fallo. El único problema a considerar es si esta acción estaba prescrita a tenor de algún término legal de prescripción extintiva de la misma, ya que al pleito no han venido otros ingredientes de hecho.
Asumimos y aceptamos, sin que la disposición de este caso demande que lo resolvamos ahora categóricamente, que ésta podía ser una compraventa mercantil. No siendo ello imprescindible para resolver este caso, no entraremos en el debatido y complejo problema, más difícil de lo que aparenta ser, según la doctrina, de determinar cuándo una compra-venta es mercantil y cuándo es civil, particularmente, cuando pudiere ser el caso de una transacción “unilateralmente mer-cantil”, así reconocida, mercantil para uno de los contra-tantes y civil para el otro. Véanse Arts. 243 y 244 del Có-digo de Comercio, ed. 1932 (1)
*559Partiendo del supuesto de una compraventa mercan-til, veamos el problema. El Art. 92 del Código no reconoce término de gracia alguno para el cumplimiento de una obli-gación mercantil que el pactado o el dispuesto por ley; y el Art. 94 estatuye que la morosidad en el cumplimiento de las obligaciones mercantiles comienza en los contratos que tienen día señalado para su cumplimiento, por voluntad de las partes, o por ley, al día siguiente de su vencimiento. Acorde con los anteriores preceptos, dispone el 247 que si el vendedor no entregare en el plazo estipulado los efectos vendidos, podrá el comprador pedir el cumplimiento o la res-cisión del contrato, con indemnización, en uno y otro caso, de los perjuicios que se le hayan irrogado por la tardanza.(2) Si se entendiera que este artículo no le da una acción, el de-mandante la tendría bajo las disposiciones del Código Civil, en virtud de lo dispuesto en el Art. 2 del Código de Comercio —“Los actos de comercio, sean o no comerciantes los que los ejecuten, y estén o no especificados en este Código, se regirán por las disposiciones contenidas en él; y en su de-fecto, por los usos del comercio .... y a falta de ambas re-glas, por las del derecho común”; y por lo estatuido en el Art. 12 del propio Código Civil — “En las materias que se rijan por leyes especiales, la deficiencia de éstas se suplirá por las disposiciones de este Código.”
El Art. 1350 del Código Civil obliga al vendedor a la entrega de la cosa objeto de la venta, y el 1054 dispone que quedan sujetos a la indemnización de los daños y perjuicios causados, los que en el cumplimiento de sus obligaciones incurrieren en dolo, negligencia o morosidad, y los que de *560cualquier modo contravinieren el tenor de aquéllas. Véase: R. R. Pesquera y Co. v. Mari Hermanos, 23 D.P.R. 637, en donde sostuvimos que este artículo se aplica lo mismo a una negociación civil como a una mercantil. Cfr: Miranda v. Fiol, 18 D.P.R. 65; Hoffman v. Cuadrado, 14 D.P.R. 590. Es igualmente aplicable el Art. 1053(2).
Clara la existencia de una causa de acción del demandante para pedir daños por el incumplimiento del contrato y tardanza en la entrega de los herrajes, ya se considere aplicable el Art. 247 del Código de Comercio o bajo las reglas suplementarias del Código Civil, procede determi-nar si la que se ejercitó en este caso estaba prescrita. La Sala sentenciadora aplicó en la alternativa los Arts. 948 del Código de Comercio bajo el título referente a las prescrip-ciones mercantiles, y 1868 del Código Civil. En lo que respecta al primero, hubiéramos deseado tener el beneficio del criterio de la Sala en cuanto a la aplicación de este ar-tículo ya que el mismo dispone una prescripción de un año para las acciones “nacidas de servicios, obras, provisiones y suministros de efectos o dinero, para construir, reparar, pertrechar o avituallar los buques, o mantener la tripula-ción”, año éste que se cuenta desde la entrega de los efectos y dinero o de los plazos estipulados para su pago, y desde la prestación de los servicios o trabajos, si éstos no estuviesen contratados por tiempo o viaje determinados.' (Subrayado nuestro.) Si lo estuviesen la prescripción cuenta desde el término del viaje o del contrato que les fuere referente, y si hubiera interrupción, desde la cesión definitiva del servicio. El inciso (2) de este mismo artículo da igual prescripción de un año.para la acción sobre “entrega del cargamento en los transportes terrestres o marítimos o sobre indemnización por sus: retrasos y daños sufridos en los objetos transportados”, contando el plazo desde el día de la'entrega del cargamento o del en que debía verificarse; y el inciso (3) versa sobre las acciones por “gastos de la venta judicial de los buques, *561cargamentos o efectos transportados por mar o tierra”, y de su custodia, depósito y conservación y los derechos de na-vegación y de puerto, pilotaje, socorros, auxilios y salvamen-tos, contándose el plazo desde que los gastos se hubieren hecho y prestado los auxilios o desde la terminación del ex-pediente, si se hubiere formalizado sobre el caso. Por su propio lenguaje este artículo se hace inaplicable a situacio-nes fuera de su propio contexto. En las autoridades revisa-das no hemos encontrado criterio alguno que permita hacer extensivo este artículo a una transacción como la aquí en-vuelta.
No aparece en el Código de Comercio disposición al-guna fijando un término prescriptivo para la acción que autoriza su Art. 247. Asumiendo la aplicación de este precepto, hay que atenerse entonces a lo que dispone el Art. 940 del propio Cuerpo: — “Las acciones que en virtud de este Código no tengan un plazo determinado para dedu-cirse en juicio, se regirán por las disposiciones del derecho común.” Vemos, por consiguiente, que ya se considere el pleito a base de una transacción mercantil o de una civil, necesariamente hay que resolver el problema acudiendo a las disposiciones del Código Civil relativas a la prescripción de las acciones.
La Sala sentenciadora descansó en defecto del Art. 948 del Código de Comercio que ya dijimos no tiene aplicación, en el 1868 del Código Civil. Según este artículo, prescribe por el transcurso de un año . . . . (2) la acción para exigir la responsabilidad civil por injuria o calumnia, y por las obligaciones derivadas de la culpa o negligencia de que se trata en el Art. 1802 desde que lo supo el agra-viado. El Art. 1802 trata de la culpa Aquiliana o extra-contractual, del cuasi-delito español. Véase Art. 1046. Nues-tras decisiones tienen ya carácter axiomático, y así también la doctrina, en el sentido de que la responsabilidad que surge de la culpa o negligencia a que se refiere este Art. 1802 *562no permite antecedente contractual. Siendo la acción que aquí se interpuso una nacida del incumplimiento de una obli-gación contractual, ella no surge en virtud del Art. 1802 y no es aplicable, por lo tanto, la prescripción de un año fijada en el Art. 1868 para las de ese artículo. Sería prolijo anotar nuestras decisiones a ese efecto. Igualmente, hemos deter-minado que las acciones de daño surgidas de una previa re-lación contractual no tienen término específico de prescrip-ción, por lo que se les aplica la prescripción general de 15 años determinada en el Art. 1864 del Código Civil. Cual-quiera que fuera el momento apropiado para comenzar a contar ese término, es obvio que la de este caso, comenzada 5 años después del contrato, no estaba prescrita.

Se revocará la sentencia recurrida y se devolverán los autos a la Sala sentenciadora para que continúe los proce-dimientos hasta una decisión final del caso en los méritos, o para cualquier otra disposición del mismo compatible con esta opinión.


 Lo disputable del problema de la compraventa mercantil o civil lo analiza y expone en forma clara el profesor de Granada Emilio Langle y Rubio con acopio de criterios de otros tratadistas y autoridades, a las páginas 127-152 del Tomo III de su Manual de Derecho Mercantil Español, *559(1959). Y véanse: González de Echévarri, Comentarlos al Código de Co-mercio, Tomo I, págs. 244-260 (3ra. ed.); Tomo III, págs. 435-439; Antonio Polo, Leyes Mercantiles y Económicas, Tomo II, págs. 1386-1440; Lorenzo Benito, Manual de Derecho Mercantil, Tomo II, págs. 279-320, 3ra. ed.


 En este caso el demandante no demandó por el cumplimiento es-pecífico después de la mora y antes de la entrega, pero aparentemente ello no le impediría la acción de daños, según Sentencia del Tribunal Supremo de España de 2 de junio de 1927.